                                           Case 4:18-cv-02671-YGR Document 102 Filed 06/29/21 Page 1 of 1




                                   1                                    UNITED STATES DISTRICT COURT
                                   2                                  NORTHERN DISTRICT OF CALIFORNIA
                                   3                                                       Case No.: 18-CV-2671 YGR
                                       DOMINIQUE MORRISON,
                                   4                                                       ORDER SETTING HEARING ON MOTION FOR
                                                    Plaintiff,                             PRELIMINARY APPROVAL
                                   5
                                              vs.
                                   6
                                       ROSS STORES, INC.,
                                   7
                                                    Defendant.
                                   8

                                   9          The Court has reviewed the parties’ Motion for Preliminary Approval of Class Action
                                  10   Settlement (Dkt. No. 98 and supporting declarations), and SETS the matter for hearing on Tuesday,
                                  11   July 13, 2021, at 1:30 p.m.
Northern District of California




                                  12          The Court has concerns regarding the value of the settlement to the proposed settlement
 United States District Court




                                  13   class. See Koby v. ARS Nat’l Servs., Inc., 846 F.3d 1071, 1079-80 (9th Cir. 2017) (finding approval
                                  14   of settlement agreement was abuse of discretion where there was “no evidence to suggest that
                                  15   many, if any, members of the proposed class would derive a benefit from obtaining the injunctive
                                  16   relief afforded by the settlement”); see also Campbell v. Facebook, Inc., 951 F.3d 1106, 1123 (9th
                                  17   Cir. 2020) (court approving class settlement must have sufficient information to determine the
                                  18   value of the settlement’s benefits in comparison to the rights released by the class, including
                                  19   valuation of injunctive relief). The parties should be prepared to address this issue at the hearing.
                                  20          IT IS SO ORDERED.
                                  21   Date: June 29, 2021                              _______________________________________
                                                                                                YVONNE GONZALEZ ROGERS
                                  22                                                       UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
